UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4187


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEL DALLAS BONNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cr-00207-JRS-1)


Submitted:   September 20, 2012          Decided:   September 26, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Richmond, Virginia, for Appellant.    Neil H. MacBride,
United States Attorney, Jamie L. Mickelson, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joel    Dallas    Bonner      pled     guilty       to    possession       of

cocaine and being a felon in possession of a firearm.                                    The

district court imposed a sentence of 151 months on the drug

charge and a mandatory minimum 120-month term on the firearm

charge.         On    appeal,       Bonner       argues     that   his        sentence    is

procedurally unreasonable because the court did not sufficiently

explain the basis for the sentence imposed.                        We agree that the

sentence        is     procedurally          unreasonable          and        remand      for

resentencing.

               After United States v. Booker, 543 U.S. 220 (2005), we

review     a    sentence      for     reasonableness,         using       an    abuse     of

discretion standard of review.                Gall v. United States, 552 U.S.

38, 51 (2007).         The first step in this review requires the court

to   ensure     that    the     district     court        committed      no    significant

procedural error.          United States v. Evans, 526 F.3d 155, 161

(4th     Cir.    2008).         Procedural         errors     include         “failing     to

calculate       (or    improperly      calculating)         the    Guidelines          range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on     clearly    erroneous      facts,      or    failing      to     adequately

explain the chosen sentence - including an explanation for any

deviation from the Guidelines range.”                       Gall, 552 U.S. at 51.

Specifically, “the district court must state in open court the

                                             2
particular       reasons     supporting          its   chosen   sentence       [and]   set

forth    enough       to   satisfy        the   appellate     court     that   [it]    has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.”                             United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

citations and quotation marks omitted).

                We conclude that the district court erred because it

failed     to    explain    why      it    imposed     the   chosen   sentence.        See

United States v. Lynn, 592 F.3d 572, 581-82 (4th Cir. 2010);

Carter, 564 F.3d at 328.                   The court did not address Bonner’s

argument in favor of a sentence below the Guidelines range and

it   did    not       provide     any     reasons      for   choosing    the    sentence

imposed.         We    cannot     presume       that   the   district    court    simply

adopted the Government’s arguments, nor do we agree with the

Government that the error was harmless.                      Accordingly, we vacate

Bonner’s sentence and remand for resentencing.                        We dispense with

oral    argument        because      the      facts    and   legal    contentions      are

adequately       presented      in      the     materials    before     the    court   and

argument would not aid the decisional process.

                                                                VACATED AND REMANDED




                                                3